Citation Nr: 1741866	
Decision Date: 09/23/17    Archive Date: 10/02/17

DOCKET NO.  13-24 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include depressive disorder with anxiety features.

2. Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 RO decision that denied service connection for an acquired psychiatric disorder, a sleep disorder, and hemorrhoids. 

A hearing was held in April 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In July 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development. 

In a May 2016 rating decision, the RO granted service connection and a noncompensable rating for hemorrhoids. This issue is no longer in appellate status, since the Veteran did not appeal the rating or effective date assigned in this decision. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection). The case was subsequently returned to the Board.

Additional evidence was received from the Veteran in January 2017. This evidence is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence. 38 U.S.C.A. § 7105(e) (West 2014).  In fact his representative waived initial RO review of this evidence in May 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order. See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). In July 2015, the Board remanded the appeal to the AOJ for additional development. Some development was completed, and the case was subsequently returned to the Board. Unfortunately, there was inadequate compliance with the remand directives, so another remand is required.  Id.  

Specifically, as noted in the prior remand, most of the Veteran's service treatment records are missing, except for reports of medical examination and medical history completed upon entry into active duty. The remand instructed the AOJ to attempt to obtain additional service treatment records and service personnel records, including during any service in the National Guard, and that if such records were unavailable, to make a finding as to this fact, and document the efforts made to locate such records. 

The Veteran served on active duty from June 1972 to June 1975, and he has stated that he served in the National Guard from June 1975 to June 1976. Additional service personnel records were obtained in September 2015, and show that the Veteran was assigned to the Army National Guard (ARNG). The file now contains June 3, 1975 orders from the U.S. Army Infantry Center reflecting that the Veteran was assigned to Det 2, 1165th MP Alabama ARNG upon discharge from active duty, and his service personnel records were obtained from the National Archives and Records Administration in September 2015, but no additional service treatment records were obtained since the prior remand.

It is unclear from a review of the claims file whether or not the AOJ has determined that additional service treatment records and service personnel records do not exist or that any further efforts to obtain them would be futile. In this regard, the Board notes that in a November 2015 deferred rating decision, the AOJ stated that if it had made all attempts to obtain the records from the correct facilities, and if the facilities did not have the requested records, then VA should send the Veteran a letter notifying him of this fact and provide him with the opportunity to send the records. The claims file does not contain a formal determination that such records do not exist or that further efforts to obtain such records would be futile, or any notification to the Veteran of such a finding, as required by governing regulation. See 38 C.F.R. § 3.159 (c)(2), (e) (2016).

In November 2016 the Veteran once again requested that VA obtain his service treatment records.

On remand, the AOJ should either complete its attempts to obtain any additional service treatment records and service personnel records, or issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and provide the Veteran an explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified. 38 C.F.R. § 3.159 (c) and (e).

Moreover, as noted in the November 2015 deferred rating decision, it appears that VA has not attempted to obtain all of the pertinent private medical records identified by the Veteran in releases completed in 2014 and 2015. Specifically, the Veteran has reported receiving treatment for a psychiatric disorder from Dr. Banerjee and Dr. Zhang (at Mental Health), Dr. Merri (at Health Services), Dr. B. (at "Veterans Health"), and Dr. Agee (at MAFB). See VA Form 21-4142s received in August 2014, September 2014, and September 2015. 

The file contains private medical records from Montgomery Area Mental Health Authority, which include treatment by Dr. Banerjee, and a review of the VA medical records shows that Dr. B. is a VA physician, and records of her treatment are on file. However, it does not appear that the AOJ has attempted to obtain private medical records from Drs. Zhang, Merri, or Agee. This must be done prior to appellate review.

Ongoing relevant medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(3) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and/or private medical records of treatment or evaluation of a psychiatric disorder or a sleep disorder, and associate them with the claims file.

In particular, attempt to obtain private medical records of treatment from Dr. Zhang (Montgomery Mental Health), Dr. Merri (at Health Services), and Dr. Agee (at MAFB). See hearing transcript at page 12, VA Form 21-4142s dated in August 2014, September 2014, and September 2015. 

If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented. If any records are not available, the appellant should be notified of such.

2. Contact the appropriate service department/agency to obtain any additional service treatment records and service personnel records, unless the AOJ determines that additional service treatment records and service personnel records do not exist or that any further efforts to obtain them would be futile. See November 2015 deferred rating decision.

If such a determination is made by the AOJ, a formal finding that such records do not exist or that further efforts to obtain such records would be futile must be associated with the claims file, and the Veteran must be notified of such findings. 38 C.F.R. § 3.159 (c) and (e).

3. After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all of the evidence of record. If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




